Citation Nr: 1143745	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-24 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation of 70 percent for posttraumatic stress disorder with major depression.

2.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder with major depression.
 
3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to March 1973.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO).

The issues of (1) entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder with major depression; and (2) entitlement to service connection for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's posttraumatic stress disorder with major depression is manifested by occupational and social impairment with deficiencies in most areas; these symptoms occurred daily and were chronic and severe.

2.  The Veteran was exposed to excessive noise during his period of active military service and reported a continuity of tinnitus symptoms since active service.  The more probative evidence of record shows that the currently diagnosed tinnitus is related to the Veteran's military service, and in particular, to his duties as a combat medic.   



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for posttraumatic stress disorder with major depression have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Service connection for posttraumatic stress disorder (PTSD) with major depression was granted by a rating decision dated August 2007.  The RO evaluated the Veteran's PTSD with major depression as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective March 29, 2007.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  With respect to the Veteran's service connection claim for tinnitus, the Board is taking action favorable to the Veteran by granting in full the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the duty to assist, the Board observes that it does not appear as though the appeal has been fully developed.  In this regard, as shown in the Remand below, further development is required to ensure that all pertinent Social Security Administration Records as well as VA treatment records are associated with the claims folder.  However, an initial review of the record reveals that the limited evidence of record is sufficient to establish entitlement to a 70 percent disability rating for PTSD as well as entitlement to service connection.  While the grant of the 70 percent disability rating for PTSD is not a full grant of benefits with respect to the issue, the Board had determined that Remand for further development of the issue of entitlement to a rating in excess of 70 percent is warranted.  To delay adjudication of these issues pending the development requested below would only serve to needlessly delay adjudication of these aspects of the claim and the ultimate award of these benefits to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Accordingly, the Board will proceed with the favorable decision herein as it pertains to the issue of entitlement to a 70 percent rating for PTSD and service connection for tinnitus.  The issue of entitlement to a rating in excess of 70 percent will be addressed following the additional development requested herein.  

The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded a VA examination in connection with the current increased rating claim.  This examination evaluated the Veteran's psychiatric disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the clinical findings during the examination are sufficient with the evidence of record to establish a 70 percent disability evaluation.  

I.  PTSD

The Veteran contends that his PTSD is worse than initially rated and that he is entitled to a higher disability evaluation.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of VA to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2011).

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors, such as difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning, such as, temporarily falling behind in schoolwork.  Scores ranging from 61 to 70 reflect mild symptoms such as, depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning such as, occasional truancy, or theft within the household, but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 are indicative of moderate symptoms such as, flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning such as, few friends, conflicts with peers or co-workers.  GAF scores ranging from 41 to 50 reflect serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning such as, no friends, unable to keep a job.  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication such as, speech is at times illogical, obscure, or irrelevant or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood such as, depressed man avoids friends, neglects family, and is unable to work.  

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-term and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id. 

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Veteran presented to a VA medical facility in February 2007 with subjective complaints of depression for the past four years.  He also reported nightmares, flashbacks, impaired sleep (four to five hours nightly), social isolation, and little interest in socializing with others.  According to the Veteran, he divorced his second wife in 1990 and described both divorces as "devastating."  He had little to no contact with his children and worked as a handyman since 1990 after losing his job at a rubber factory.  A mental status examination described the Veteran as neatly dressed, alert, oriented, tired, and slender.  His speech was clear, coherent, and straightforward, but his mood appeared sad.  He denied suicidal or homicidal ideation, hallucinations, or paranoid thinking.  The Veteran's GAF score was 52.  The diagnosis was depression, rule out PTSD.  

In a follow-up VA appointment in March 2007, the Veteran stated that he had no contact with one son for 15 years and no contact with two daughters for 12 years.  He had one other son that he saw two to three times weekly.  The Veteran was currently employed at a small landscaping business.  In the past, he worked a variety of jobs, including bail bondsman, livestock breeder, and owner/operator of a residential care facility.  The Veteran reported the full range of PTSD symptoms, including re-experiencing, hyperarousal, avoidance, frequent intrusive thoughts, social isolation and broken relationships with relatives, nightmares (three times weekly), hypervigilance, poor concentration, loss of interest in activities, and disrupted short-term memory.  A mental status examination described the Veteran as casual with some fatigue.  He was oriented (times three) and cooperative and his speech was clear, but his mood was somber with some depression.  His affect was congruent with his mood.  His thoughts and perceptions were logical and goal-directed with some disturbances.  The Veteran's judgment and insight were intact and he denied suicidal or homicidal ideation, delusions, and hallucinations.  The Veteran's GAF score was 50 and the diagnosis was PTSD.  According to the examiner, the Veteran's symptoms disrupted the quality of his life in major areas including family, socially, and occupationally.  

In a March 2007 VA PTSD examination, the Veteran reported subjective complaints of intrusive memories related to his duties as a combat medic, nightmares, avoidant behavior, massive loss of interest in most pleasurable activities, social and emotional withdrawal, feelings of sadness and anxiety, poor sleep, irritability, anger, hypervigilance, low energy, and difficulty concentrating.  It was also noted that the Veteran had been episodically homeless for several years and that he currently lived in a vacant house in exchange for doing the yardwork.  According to the examiner, the Veteran described almost complete social isolation.  A mental status examination found the Veteran to be alert, oriented, and cooperative.  His mood was rather anxious and his affect was blunted.  The Veteran's thoughts were over-detailed to the point of almost being tangential (likely due to anxiety), but he was cognitively intact.  He denied suicidal ideation, delusions, or hallucinations.  The Veteran's GAF score was 50 and the diagnosis was PTSD.

In a VA follow-up appointment dated August 2007, the Veteran reported symptoms consistent with previous encounters.  The Veteran's GAF score was 50.  In October 2007, the Veteran expressed frustration and anger about the VA claims process.  His GAF score was 55.  Subsequent VA appointments reflected GAF scores ranging from 48 to 55.  See mental health treatment notes dated May 2007 to October 2008.

The Veteran sought additional VA mental health care in March 2008.  His mood was depressed and irritable.  According to the Veteran, he was frequently homeless, but at the time of the examination, he lived in a rental home in exchange for performing handyman work for the landlord.  He reported feeling tired and overwhelmed at times and expressed concern about his ability to "keep up with the work."  He also reported feelings of hopelessness and suicidal thoughts, but he denied intent.  The Veteran's GAF score was 50 and the diagnosis was PTSD.   

The Veteran submitted a statement in support of the current claim in April 2008.  He indicated that he experienced increased PTSD symptoms which interfered with family relations and his ability to maintain substantially gainful employment.  He also reported periodic homelessness, unprovoked irritability, impaired impulse control, and almost no social contact with family in over ten years.  Similarly, the Veteran indicated in October 2008 that he had severe impairments in thought process and behavior, including disoriented speech, difficulty keeping his thoughts straight, and suicidal thoughts (i.e., giving up and driving over a cliff).

In a December 2008 follow-up VA mental health treatment note, the Veteran tearfully recounted losing contact with three of his children over a decade ago.  A fourth child, according to the Veteran, "comes around when he needs something."  The Veteran's GAF score was 48.

The Veteran was afforded another VA PTSD examination in December 2008.  He reported depression (75 percent of the time), poor concentration, excessive anger and irritation, sleep disturbance (two to three hours of sleep nightly), nightmares, guilt, nervousness, social isolation, and panic.  The Veteran occasionally visited a casino, watched television, did housework, or read, but otherwise kept to himself.  He performed odd jobs for money, but earned virtually no money in the past year after he broke his leg.  The Veteran denied being in any relationships since his second divorce in 1990.  He also denied hobbies, but reported having one friend, a fellow Vietnam veteran with PTSD.  A mental status examination found the Veteran to be well-nourished, casually dressed, cooperative with fair eye contact, and appropriately groomed.  The Veteran's speech was clear, but his mood seemed anxious and depressed, while his affect was sad and nervous.  The Veteran's orientation was appropriate with spontaneous and logical (albeit slightly rambling) thinking.  His thought process was notable for preoccupation with events in Vietnam.  The Veteran had impaired self-esteem and poor relationships as a consequence of low frequency of contact with others and a preference for being alone.  The Veteran was distractible, but of average intelligence.  His judgment was noted to be diminished by depression and he had little insight as to how to help his situation despite receiving treatment.  The Veteran's GAF score was 48 and the diagnosis was chronic PTSD.  

According to the examiner, the Veteran's PTSD was manifested by intrusive memories, nightmares, diminished interest in normal activities, detachment from others, restricted affect, sleep disturbance, anger outbursts, concentration problems, and hypervigilance.  The examiner described the Veteran's daily symptoms as chronic and severe with impaired social relationships, marital functioning, occupational achievement, judgment, mood, and range of activities.  While the Veteran was able to complete daily tasks, the examiner found the Veteran to have near continuous panic or depression, difficulty adapting to stressful circumstances, panic attacks more than once per week, and difficulty establishing and maintaining effective relationships.  The Veteran's likelihood of significant change was described as low, but he was found competent to manage his own affairs.

In January 2009, the Veteran denied suicidal ideation, but saw "no clear reason for living."  The Veteran spent the holidays alone and purchased a bottle of whiskey every two weeks (purportedly drinking to alleviate physical pain).  The Veteran's GAF score was 52.  The Veteran's GAF score in March 2009 was 48.  

The Veteran underwent another VA PTSD examination in October 2009.  He reported symptoms of depression (100 percent of the time), suicidal thoughts, poor concentration, excessive anger and irritability, sleep disturbance (three hours of sleep nightly), nightmares (three to four times weekly), nervousness, guilt, panic, and an inability to relax.  The Veteran indicated that he was depressed most of the time and that he stayed home with the lights turned off so that he did not have to do anything or deal with anyone.  The Veteran only went shopping at a small store near his home late at night and denied working in the past two years.  A mental status examination found the Veteran to be casually dressed and well-nourished with fair grooming and hygiene.  He was cooperative with fair eye contact, but his clothes were soiled.  His speech was clear, but his mood seemed irritable and depressed, while his affect was sad.  The Veteran's orientation was appropriate and his thinking was logical, but disorganized.  His thought content was notable for preoccupation with events in Vietnam and current financial problems.  The Veteran had low self-esteem and poor relationships with others due to lack of contact and his preference to be alone.  The Veteran was distractible, but his intelligence was average.  The Veteran's judgment was diminished by anxiety, anger, and isolation.  The Veteran's GAF score was 48 and the diagnosis was chronic PTSD.

According to the examiner, the Veteran's PTSD was manifested by nightmares, diminished interest in normal activities, detachment from others, restricted affect, sleep disturbance, anger outbursts, concentration problems, hypervigilance, and an exaggerated startle response.  The examiner described the Veteran's daily symptoms as chronic and severe with impaired social relationships, marital functioning, occupational achievement, judgment, mood, and range of activities.  While the Veteran was able to complete daily tasks, the examiner found the Veteran to have deficiencies in most areas of his social and occupational functioning because of suicidal ideation, near continuous panic and depression, impaired impulse control, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Veteran's likelihood of significant change was described as low, and he needed continued medication and counseling.  He was, however, found competent to manage his own affairs.

The Veteran reported suicidal ideation and plan five to six times per week in July 2009.  The Veteran also reported that he might be moving out of his home after his landlord no longer trusted him to perform odd jobs in exchange for rent.  The Veteran stated that he would leave his belongings at his son's house and "just wander around."  Although the Veteran had income from doing odd jobs, he expressed reluctance about spending this money on an apartment and being tied to one spot or having to be responsible.  A mental status examination found the Veteran's mood to be euthymic.  His affect was normal and he was alert and oriented to person, place, and time.  He was casually dressed.  His thought processes were logical and goal-directed with no flight of ideas or apparent delusions.  He denied suicidal or homicidal ideation and hallucinations.  The Veteran's hygiene was good and his speech was spontaneous without evidence of abnormality.  The Veteran's GAF score was 50 and the diagnosis was alcohol abuse, not otherwise specified.  Follow-up treatment notes dated October 2009 to January 2010 showed GAF scores of 52.      

Resolving all doubt in the Veteran's favor, an initial 70 percent evaluation for PTSD with major depression is warranted for the entire period of time covered by the appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990); see also, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In reaching this conclusion, the Board has considered the totality of the evidence, including both the Veteran's statements as well as the objective medical evidence of record which reflect a waxing and waning course with respect to the Veteran's service-connected PTSD with major depression.  The Board is also aware that the Veteran has been diagnosed with other psychiatric disabilities in addition to PTSD.  As the Veteran's service-connected psychiatric symptoms have not been differentiated from his non-service-connected psychiatric symptoms, the Board has considered all of the Veteran's psychiatric symptoms and their severity in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In the instant case, the medical evidence of record shows that the Veteran's PTSD with major depression is manifested by intrusive thoughts; nightmares; impaired sleep; social and emotional isolation and detachment; avoidant behavior; feelings of sadness, hopelessness, and anxiety; sad, somber, anxious, irritable, and depressed mood; restricted, sad, nervous, and blunted affect; suicidal thoughts and plan; low self-esteem; exaggerated startle response; over-detailed thoughts to the point of almost being tangential; anger outbursts and irritability; poor concentration; "massive" loss of interest in activities; hypervigilance; hyperarousal; preoccupation with events in Vietnam; difficulty establishing and maintaining relationships; impaired marital functioning, occupational achievement, judgment, and insight; near continuous panic and depression; difficulty in adapting to stressful circumstances; panic attacks more than once per week; disorganized thoughts; neglect of personal appearance and hygiene; and deficiencies in most areas of social and occupational functioning.  These symptoms occurred daily and were chronic and severe.

The assigned GAF scores ranged from 55 to 48 during the appeal period and reflect moderate to serious symptoms with serious impairment in social or occupational functioning.  Throughout the appeal period, the overall level of disability is consistent with at least occupational and social impairment with deficiencies in most areas, including work, family relationships, judgment, thinking or mood due to the symptoms described above.  38 C.F.R. § 4.7 (2011).  Moreover, the objective medical evidence of record has consistently described the Veteran's symptoms as daily, chronic, and severe.  The Board finds these descriptions to be highly probative evidence concerning the severity of the Veteran's PTSD with major depression.

The Board also finds highly probative the Veteran's self-reported psychiatric symptoms.  In this regard, the Veteran is competent to report his psychiatric symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative.  Accordingly, the Board finds that the criteria for an initial 70 percent evaluation under Diagnostic Code 9411 are met for the entire period of time covered by the appeal.

In rendering this decision, the Board makes no determination as to whether the criteria for a rating in excess of 70 percent is warranted on either a schedular basis or an extraschedular basis under 38 C.F.R. § 3.321(b) (2011).  These matters will be addressed following further evidentiary development on the claim for a rating in excess of 70 percent for PTSD.  

II.  Tinnitus

The Veteran contends that his currently diagnosed tinnitus is related to his period of active service, and in particular, to his in-service duties as a combat medic or a February 1973 ambulance explosion.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  Service connection for certain disabilities, including organic diseases of the nervous system, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 C.F.R. § 3.309(a) (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 55-56.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

The Veteran's service personnel records reflect that he was awarded the Combat Medical Badge.  Combat veterans, in certain circumstances, can use lay evidence to establish service connection for a disease or injury.  See 38 U.S.C.A. § 1154(b) (West 2002).  Although § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  The Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.

Service treatment records (STRs) associated with the claims file are negative for diagnosis of or treatment for tinnitus in service, nor is there any evidence of an organic disease of the nervous system within one year after separation from service.  There is also no evidence of a February 1973 ambulance explosion as described by the Veteran.  

The Veteran was treated for otitis externa in July 2006.  In a January 2007 VA primary care appointment note, the Veteran's review of systems was positive for hearing loss, but not tinnitus.  The Veteran also submitted a statement in support of his claim dated March 2007.  In particular, he reported a continuity of hearing loss and ringing in his ears since service.  The Veteran attributed these symptoms to his combat experiences in Vietnam.  

The Veteran was afforded a VA audiology examination in July 2007 and reported gradually progressive hearing loss with constant tinnitus.  He attributed these symptoms to his duties in service as a combat medic as well as his exposure to artillery fire.  After discharge from service, the Veteran worked in a factory for 20 years, as the owner/manager of a residential care facility for four years, as a bounty hunter for three years, and as a landscaper for ten years.  He also reported recreational noise exposure from hunting prior to service and noise from lawnmowers and chainsaws after service, both without the benefit of hearing protection.  The audiologist further noted that the Veteran's medication list was significant for Trazadone and Piroxicam, medications which listed ringing in the ears as a possible adverse side-effect.  The diagnosis was bilateral high frequency sensorineural hearing loss.  The audiologist expressed the opinion that the Veteran's subjective tinnitus was less likely as not caused by or a result of military acoustic trauma.  The Veteran's current tinnitus, in the audiologist's opinion, can be related to factors such as auditory dysfunction, noise exposure, and non-auditory factors such as medications. 
 
The Veteran submitted another statement in support of his claim dated October 2007.  The Veteran stated that he did no recreational hunting after discharge from service and took only one dose of Trazadone and Piroxicam before experiencing dizziness.  He ceased taking these medications for a period of time and subsequently restarted use of them for treatment of his PTSD. In a June 2009 statement, the Veteran again reported a continuity of tinnitus symptoms since service.  
 
The Veteran was afforded another VA audiology examination in October 2009.  In addition to his combat service in Vietnam, the Veteran reported involvement an in-service explosion in February 1973 after trying to light a heater in an ambulance.  At the time of the examination, the Veteran reported occupational noise exposure as a forklift driver at a rubber factory for 20 years.  He was also self-employed as a landscaper for ten years, but denied using power equipment and/or stated that he regularly wore hearing protection.  The diagnosis was bilateral sensorineural hearing loss and ringing in the ears.

The Veteran subsequently submitted a statement in November 2009 in which he questioned the accuracy of the information contained in his STRs.  He also expressed the opinion that the February 1973 ambulance explosion could have been solely responsible for his tinnitus.  
  
In January 2010, a VA audiologist reviewed the claims file.  In particular, the audiologist found no evidence to link the Veteran's tinnitus to his period of active service.  In support of this contention, the audiologist noted that the tinnitus "follows the same lines as claim for hearing loss" in that there was no aggravation of a pre-existing hearing loss at 4000 Hz for either ear.  Additionally, the audiologist noted a history of occupational noise exposure and use of medications for which tinnitus was a known side-effect. 

Resolving all doubt in the Veteran's favor, the evidence supports a finding of service connection for tinnitus.  Although the Veteran's available STRs were completely negative for a diagnosis of or treatment for tinnitus, 38 U.S.C.A. § 1154(a) provides that consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.

In this regard, the Veteran had active service in Vietnam as a combat medic and he reported a continuity of tinnitus symptoms since discharge from service.  The Board finds the Veteran's statements in this regard to be highly credible.  Thus, the Board finds that the Veteran's statements that he was exposed to significant in-service acoustic trauma to be consistent with the circumstances, conditions, or hardships of the Veteran's service.  See 38 C.F.R. § 3.304(d); see also, 38 U.S.C.A. § 1154(a), (b).

Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see generally, Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran has routinely stated that he experienced ringing in his ears since service.  The Veteran is competent to provide lay evidence of his experiencing ringing in the ears since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Furthermore, in accordance with Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is competent and ultimately credible, regardless of the lack of contemporaneous medical evidence.  As such, the Board finds that the Veteran's contentions that he experienced ringing in his ears since service to be competent and credible, and therefore, affords them great probative weight.  

The Board acknowledges that the July 2007 VA audiologist found that the Veteran's tinnitus was less likely as not caused by or a result of military acoustic trauma.  Instead, the audiologist found that the Veteran's tinnitus could be related to auditory dysfunction, noise exposure, and non-auditory factors such as medications. Similarly, the January 2010 VA audiologist found no relationship between the currently diagnosed tinnitus and the Veteran's period of active service especially where, as here, a history of occupational noise exposure and use of medications for which tinnitus was a known side-effect, was well-documented.  As noted above, however, the Veteran specifically denied a pre-service history of tinnitus as well as significant pre-service noise exposure, and the record also makes clear that the Veteran took ototoxic medications only after discharge from service. 

After resolving all doubt in favor of the Veteran, the Board affords more probative weight to the Veteran's statements and contentions that he had tinnitus since service.  38 C.F.R. §§ 3.102, 3.303.  Additionally, as the credible, competent, and probative lay statements show excessive noise exposure in service and continuity of tinnitus symptoms since service, the Board finds that service connection for tinnitus is warranted because the evidence is at least in equipoise.  Thus, service connection for tinnitus is granted.  


ORDER

An initial evaluation of 70 percent for posttraumatic stress disorder with depression is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for tinnitus is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted above, the issues of (1) entitlement to an initial evaluation in excess of 70 percent for PTSD with major depression; and (2) entitlement to service connection for a bilateral hearing loss disability are remanded for additional evidentiary development.  

In this regard, evidence of record indicated that the Veteran received Social Security benefits.  It is unclear from the record, however, whether the Veteran received these benefits as a consequence of his age or as a result of disability.  On remand, therefore, a complete copy of any and all adjudications and the records underlying the adjudications for Social Security benefits should be obtained.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified. 

The Veteran receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from January 28, 2010.  In addition, the Veteran should be contacted and asked to identify any and all non-VA sources of treatment for the disabilities on appeal that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for the disabilities on appeal that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from January 28, 2010.  If there are no VA medical records dated after January 28, 2010, this finding should be documented in the claims folder.

3.  Contact the Social Security Administration and request a complete copy of any and all adjudications and the records underlying the adjudications for disability benefits.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


